Absent a request by defendant that assault in the third degree under Penal Law § 120.00 (3) be charged as a lesser included offense, the court’s failure to submit such charge was not error *1066(CPL 300.50 [2]; People v Roberts, 91 AD2d 1099, 1100). Nor may it be said, given the nature of the argument for acquittal made to the jury by counsel, that the absence of a request for such charge amounted to ineffective assistance of counsel (see, People v Jackson, 52 NY2d 1027, 1029).
Defendant concedes that the People announced their readiness for trial on the record five months and 19 days after defendant’s arrest. Since no argument is made that they were not in fact then ready to proceed, defendant was not denied his right to a speedy trial under CPL 30.30 (see, People v Kendzia, 64 NY2d 331).
Finally, we do not view defendant’s sentence as harsh or excessive. (Appeal from judgment of Supreme Court, Monroe County, Reed, J. — assault, second degree.) Present — Dillon, P. J., Boomer, Green, O’Donnell and Schnepp, JJ.